Martin, J.
The plaintiff seeks to set aside the sale of a female slave and her infant child purchased from the defendant, on account of a redhibitory malady. The defendant pleaded the general issue,, and called McFarlane, his vendor, in warranty, who relied on the same plea.
There was judgment against the plaintiff, and he has appealed. *323As is often the case in redhibitory actions, the testimony is complicated. In weighing it, we have come to a different conclusion from that of our learned brother of the Parish Court. This renders it necessary that the case should be remanded, at least in regard to the defendant’s claim on his vendor. Between the plaintiff and defendant, the testimony in favor of the redhibition considerably outweighs, in our opinion, that against it.
It is, therefore, ordered and decreed, that the judgment be reversed. It is further ordered, that the sale be annulled ; that the plaintiff recover from the defendant the sum of five hundred dollars, the part of the price of said slave which he received from the plaintiff; and that he return the plaintiff’s note for the same sum, which he received as the balance of the price of said slave, within twenty days from the notification of the present judgment, or deposit the same, for the use of the plaintiff, in the office of the clerk of the Parish Court within the said time ; and that in default of the return or deposit of said note, the plaintiff recover from him the further sum of five hundred dollars, with costs in both courts ; and that as to the present defendant, and McFarlane, his vendor, the case be remanded for further proceedings.